Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 8/13/2020, which is a continuation of application 14949785, which was filed on 11/23/2015 and now US Patent 10775996.  The sought benefit of provisional application 62119963 (which was filed on 2/24/2015) and provisional application 62085209 which was filed on 11/26/2014) is acknowledged. Claims 1-20 are pending in this application.  A filing date of 10/12/2020 is acknowledged.  Claims 1, 9 and 17 are independent claims.  Information Disclosure Statement (IDS) submitted on 8/13/2020, 11/9/2020 and 2/17/2021 is reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claims cite “in response to receiving the speech input prior to the first client device the voice-based communication mode to a voice transcription mode,” please note the transition to voice transcription mode is occurring prior to the first client device completes the transition to the voice-based communication mode when the device is in text-based communication mode, how comes the device may transmit from voice-base to voice transcription before voice-base mode?  Please make appropriate correction/clarification.  In the current office action, the Examiner reviews this feature as “causing the first client device to transition from one communication mode to a voice transcription mode.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) (US 2011/0003585 A1), and in view of  Dmitry Belkin (hereinafter Belkin) (US 20160042738 A1).

Regarding independent claim 1, Wang discloses: A method comprising: receiving, by a first client device, a first interaction to transition from a text-based communication mode to a voice-based communication mode with a second client device ([0061] At 602, the telecommunications device (e.g., a smart phone, telecommunications device 304, etc.) requests a logical communication session 302 to communicate between the telecommunications device and a recipient telecommunications device (e.g., a same or different type of device sharing communication modes with the telecommunications device)… [0017], a user of a telecommunications device may communicate with a user of another telecommunications device by text messages); prior to the first client device completing the transition to the voice-based communication mode, receiving speech input by a microphone of the first client device ([0039], voice-command recognition may end that mode of communication and switch to a different mode of communication; [0057], user indication of a communication mode may be provided by voice commands; [0058], speaking a voice command as an input to switch to another communication mode); in response to receiving the speech input prior to the first client device completing the transition to the voice-based communication mode, causing the first client device to transition from the voice-based communication mode to a voice transcription mode (See in Belkin); and transmitting a text-based communication segment transcribed from the speech input in response to transitioning to the voice transcription mode ([0064] At 610, the telecommunications device and the recipient telecommunications device switch from the first communication mode to a second communication mode; [0058], switching from one communication mode to another communication mode in response to a voice command, communication modes could be selected from voice, text, email, etc.).
causing the first client device to transition from the voice-based communication mode to a voice transcription mode (Belkin: [0055], the apparatus can be put into an operative mode where the apparatus automatically provides transcription of the voice data);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed, to modify Wang’s invention to include Belkin’s teaching of voice transcription mode, thereafter, Wang’s method can have a voice transcription mode the handle the voice command.

As for claim 3, Wang further discloses: receiving communications data from the second client device ([0063], sharing (receiving) communication configuration between devices…[0062], …User 1 is in a library, his device, the recipient device, may be configured to refuse phone calls but accept SMS messages and/or voicemail (a communication configuration type)…); in response to receiving communications data, determining a communication type for the communications data ([0063], …the potential communication modes (potential configuration) available to be placed into the logical communication session may be less than all the modes shared by the two devices…); based on the communication type, identifying a communication mode from a set of communication modes which receives input associated with the communication type for the received communications data ([0063], ..the users, devices, networks, and the like may limit available communication modes (e.g., the telecommunications device automatically disables SMS messaging when inside an automobile). The user interface 500 of FIG. 5 may display disabled communication modes as buttons that are not selectable such as the voice button 506…); and causing presentation of a default communication mode, the default communication mode being the identified communication mode ([0063], ..the users, devices, networks, and the like may limit available communication modes (e.g., the telecommunications device automatically disables SMS messaging when inside an automobile). The user interface 500 of FIG. 5 may display disabled communication modes as buttons that are not selectable such as the voice button 506 (in this case, voice is disabled, text/email is the only communication mode (asynchronous mode) can be used (default mode)…). 

As for claim 4, Wang further discloses: receiving sensor data indicative of a position change in the first client device; and based on the position change in the first client device, determining a desired communication mode ([0063], ..the users, devices, networks, and the like may limit available communication modes (e.g., the telecommunications device automatically disables SMS messaging when inside an automobile (changing location))…[0042], …automatically switch communication modes include network speed, network bandwidth, available encryption, geographic location (e.g. received from a global positioning system (GPS) sensor…). 
As for claim 6, Wang further discloses: receiving communications data from the second client device, the communications data including a mode indication representing a suggested communication mode for responding to the communications data ([0063], sharing (receiving data) communication configuration between devices…[0062], …each device can have its own first communication mode, e.g. user can receive call and voicemail but not SMS message, it indicates a suggested communication mode of a device, and can be shared with other devices)…); determining a compatible communication mode based on the desired communication mode and the suggested communication mode ([0063], At 608, the telecommunications device places a second communication mode into the same logical communication session. In one implementation, the second communication mode is a communication mode, different than the first communication mode, shared by both the telecommunications device and the recipient device. If more than two communication modes are shared by the telecommunications device and the telecommunications device, the process may be repeated until all shared communication modes are included within the logical communication session (compatible communication mode)…); and causing the first client device to set the compatible communication mode as a current communication mode ([0064] At 610, the telecommunications device and the recipient telecommunications device switch from the first communication mode to a second communication mode. The switching may be responsive to the user selecting only a single button such as one of the buttons 504, 506, 508, 510 shown on user interface 500 of FIG. 5.).

As for claim 7, Wang further discloses: determining that the second client device is unavailable to communicate in a synchronous communication mode; and maintaining an asynchronous communication session at first client device regardless of receiving user interaction that is associated with the synchronous communication mode ([0059] , …User 1 disabled voice communication upon entering a library (synchronous communication mode is unavailable) the disabled communication mode 506 is shown on the user interface 500 but it is not selectable (e.g., a grayed out)…Only asynchronous communication mode (e.g.  Fig. 5 button 504) is available for user to select, button 504 is displayed along with button 506 (associated with synchronous communication mode)). 

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.


As per Claim 19, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

5. 	Claims 2, 8, 10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Belkin, as applied in claims 1 and 9 and 17, and further in view of Lau (US 2011/0223893 A1).

As for claim 2, Wang discloses: during a synchronous communication session, receiving input by the first client device to terminate the synchronous communication session while a first portion of speech input associated with the synchronous communication session is being received by the second client device; in response to receiving the input by the first client device, causing the second client device to return to an asynchronous communication mode ([0061] At 602, the telecommunications device (e.g., a smart phone, telecommunications device 304, etc.) requests a logical communication session 302 to communicate between the telecommunications device and a recipient telecommunications device (e.g., a same or different type of device sharing communication modes with the telecommunications ; and Belkin discloses a voice transcription which may provide transcription of the voice data (Belkin: [0055]), but Wang-Belkin does not expressly disclose generating a voice note, in another analogous art of managing communication by user input on mobile devices, Lau expressly discloses: causing the second client device to generate a voice note comprising a remaining portion of the speech input received after the synchronous communication session has been terminated; and receiving, by the first client device, the voice note comprising the remaining portion of the speech input from the second client device ([0003], utilize audio input to create recorded audio notes, voice annotations);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed, to modify Wang’s system to include Lau’s method because Wang could process audio input. By combining Lau’s method, Wang’s system will generate audio notes. 

 displaying on the first client device an indication that a user of the second client device is creating a voice note device ([0003], utilize audio input to create recorded audio notes, voice annotations; [0098], prompt the user).

As per Claim 10, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Belkin, as applied in claims 1 and 9, and further in view of Cochran(US 2012/0052871 A1).

As for claim 5, Wang teaches switching communication modes by detecting device location via GPS. However, Wang does not appear to expressly disclose,
identifying a value within the sensor data, the value associated with a communication mode of a set of communication modes, the value indicating a distance traveled by the first client device; comparing the value indicating the distance traveled by the first client device with a predetermined distance threshold; and selecting a desired communication mode as the communication mode associated with the value based on the value exceeding the predetermined distance threshold.
	Cochran, in [0028] teaches GPS is receiving values to identify the location of interest, if the value received more than a threshold number in a certain period, the location is identified as location of interest.
	Wang teaches trigger a communication mode by identify a location via GPS, but Wang does not teach how to identify a location expressly, Cochran teaches using GPS to identify locations of interest, and location data from GPS may be used to compute travel distance value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed, to modify Wang’s invention to include Cochran’s method, thereafter, Wang’s method can assign different communication modes based on travel distance value which are identified via GPS.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA LU/              Primary Examiner, Art Unit 2171